OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 40 William Street, Suite 100Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.40 William StreetWellesley, Massachusetts 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2010 Date of reporting period: July 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) INVESTMENT COMPANIES - 97.7% Shares Value Large-Cap Funds - 42.9% Amana Trust Income $ American Funds AMCAP - Class A American Funds Growth Fund of America - Class A Fidelity Capital Appreciation iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Growth Index (a) iShares S&P 500 Index (a) iShares S&P 500 Value Index (a) Marsico 21st Century (b) Vanguard 500 Index - Investor Shares Sector Funds - 16.0% Biotech HOLDRs Trust (a) (b) Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares Dow Jones U.S. Transportation Average Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) International Funds - 15.5% First Eagle Global - Class A iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares MSCI Emerging Markets Index (a) Mid-Cap Funds - 14.2% Goldman Sachs Growth Opportunities - Class A (b) iShares S&P MidCap 400 Growth Index (a) iShares S&P MidCap 400 Value Index (a) Janus Orion - T Shares SPDR S&P MidCap rust (a) Small-Cap Funds - 9.1% Buffalo Small Cap iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies(Cost$69,519,006) $ NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 2.4% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.20% (d) (Cost $2,118,336) $ Total Investments at Value - 100.1% (Cost $71,637,342) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) INVESTMENT COMPANIES - 99.8% Shares Value Government/Corporate Bond Funds - 19.7% American Century Target Maturities Trust Series 2015 - Investor Class $ iShares Barclays 3-7 Year Treasury Bond (a) iShares Barclays Aggregate Bond (a) Loomis Sayles Bond - Institutional Class ProShares UltraShort 20+ Year Treasury (a) (b) Rydex Inverse Government Long Bond Strategy - Investor Class (b) Vanguard Inflation-Protected Securities - Investor Shares Sector Funds - 18.1% Biotech HOLDRs Trust (a) (b) Consumer Staples Select Sector SPDR (a) Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) PowerShares Dynamic Food & Beverage (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Large-Cap Funds - 14.0% American Funds AMCAP - Class A iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Index (a) International Funds - 11.8% First Eagle Global - Class A iShares MSCI EAFE Index (a) Worldwide Bond Funds - 10.6% Loomis Sayles Global Bond - Institutional Class Templeton Global Bond - Class A High Quality Bond Funds - 7.0% Calvert Social Investment - Class I Dodge & Cox Income Mid-Cap Funds - 6.3% iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) Small-Cap Funds - 5.1% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) High Yield Bond Funds - 4.2% Loomis Sayles Institutional High Income NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 99.8% (Continued) Shares Value Convertible Bond Funds - 3.0% Davis Appreciation & Income - Class A $ Total Investment Companies(Cost$56,619,827) $ MONEY MARKET FUNDS - 0.3% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.20% (d) (Cost $184,691) $ Total Investments at Value - 100.1% (Cost $56,804,518) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) INVESTMENT COMPANIES - 96.4% Shares Value Large-Cap Funds - 31.2% iShares S&P 500 Growth Index (a) $ iShares S&P 500 Value Index (a) Vanguard Growth ETF (a) Sector Funds - 31.2% Biotech HOLDRs Trust (a) (b) iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR (a) International Funds - 13.7% iShares MSCI Emerging Markets Index (a) Janus Overseas - T Shares Mid-Cap Funds - 11.5% SPDR S&P MidCap rust (a) Small-Cap Funds - 8.8% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies(Cost$9,632,462) $ MONEY MARKET FUNDS - 3.7% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.20% (d) (Cost $415,417) $ Total Investments at Value - 100.1% (Cost $10,047,879) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) INVESTMENT COMPANIES - 98.4% Shares Value Diversified Funds - 26.2% Columbia Acorn International Select - Class A $ Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares S&P Global Energy Sector Index (a) iShares S&P Global Infrastructure Index (a) iShares S&P Global Materials Index (a) Janus Overseas - T Shares Templeton Institutional Funds - Foreign Smaller Companies Series Americas Funds - 23.9% Fidelity Canada iShares MSCI Canada Index (a) iShares MSCI Mexico Investable Market Index (a) iShares S&P Latin America 40 Index (a) Europe Funds - 22.8% Franklin Mutual European - Class A iShares MSCI France Index (a) iShares MSCI Germany Index (a) iShares MSCI Spain Index (a) iShares MSCI Sweden Index (a) iShares MSCI Switzerland Index (a) iShares MSCI United Kingdom Index (a) Vanguard European Stock ETF (a) Asia/Pacific Funds - 19.2% Fidelity Japan iShares FTSE/Xinhua China 25 Index (a) iShares MSCI Australia Index (a) iShares MSCI Japan Index (a) iShares MSCI Pacific ex-Japan Index (a) Matthews Pacific Tiger - Class I Emerging Market Funds - 6.3% iShares MSCI Emerging Markets Index (a) Vanguard Emerging Markets Stock Index (a) Total Investment Companies(Cost$64,045,075) $ NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 1.7% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.20% (b) (Cost $1,352,967) $ Total Investments at Value - 100.1% (Cost $65,398,042) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) INVESTMENT COMPANIES - 96.2% Shares Value Asset Allocation Funds - 16.2% Berwyn Income $ FPA Crescent - Class I Greenspring Leuthold Core Investment Oakmark Equity & Income - Class I Global Macro Funds - 15.5% BlackRock Global Allocation - Class A First Eagle Global - Class A Ivy Asset Strategy - Class A Mutual Global Discovery - Class Z ProShares UltraShort Euro (a) (b) Arbitrage Funds - 15.4% Arbitrage - Class R Calamos Market Neutral Income - Class A Gabelli ABC (b) Merger Long/Short Equity Funds - 14.5% CGM Focus Diamond Hill Long-Short - Class I Federated Prudent Bear - Class A (b) Hussman Strategic Growth Marketfield Schwab Hedged Equity - Select Shares (b) TFS Market Neutral (b) High Yield/Fixed Income Funds - 8.6% Eaton Vance National Municipal - Class I Forward Long/Short Credit Analysis - Institutional Class Loomis Sayles Institutional High Income Nuveen Multi-Strategy Income & Growth 2 (d) PIMCO Floating Income - Class A Templeton Global Bond - Class A Natural Resources Funds - 8.1% Goldman Sachs Commodity Strategy - Institutional Shares Permanent Portfolio PIMCO Commodity Real Return Strategy - Class A PowerShares Water Resources Portfolio (a) RS Global Natural Resources - Class A (b) SPDR Gold Trust (a) (b) (c) Vanguard Precious Metals & Minerals - Investor Shares Real Estate Funds - 7.1% Cohen & Steers International Realty - Class I ING Clarion Global Real Estate Income (d) ING Global Real Estate - Class I Invesco Real Estate - Class A NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 96.2% (Continued) Shares Value Real Estate Funds - 7.1% (Continued) Third Avenue Real Estate Value $ Deep Value/Distressed Securities Funds - 6.4% Fairholme Royce Value Trust, Inc. (b) (d) Third Avenue Value Option Hedged Funds - 4.4% Gateway - Class A NFJ Dividend, Interest & Premium Strategy (d) Total Investment Companies(Cost$122,785,751) $ STRUCTURED NOTES - 2.4% Par Value Value Credit Suisse, Buffered Accelerated Return Equity Security Linked Note,due05/05/2011 $ $ JPMorgan Chase & Co. Note Linked to Market Vectors Gold Miners ETF,due07/29/2011 Total Structured Notes(Cost$2,650,000) $ MONEY MARKET FUNDS - 1.5% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.20% (e) (Cost $2,023,870) $ Total Investments at Value - 100.1% (Cost $127,459,621) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS July 31, 2010 (Unaudited) 1.Investment Valuation Investments in shares of other open-end investment companies held by New Century Capital Portfolio, New Century Balanced Portfolio, New Century Opportunistic Portfolio, New Century International Portfolio and New Century Alternative Strategies Portfolio (the “Portfolios”) are valued at their net asset value as reported by such companies.The Portfolios may also invest in closed-end investment companies, exchange-traded funds, and to a certain extent, directly in securities.Investments in closed-end investment companies, exchange-traded funds and direct investments in securities are valued at market prices, as described in the paragraph below. The net asset value as reported by open-end investment companies may be based on fair value pricing; to understand the fair value pricing process used by such companies, consult their most current prospectus. Investments in securities traded on a national securities exchange or included in NASDAQ are generally valued at the last reported sales price, the closing price or the official closing price; and securities traded in the over-the-counter market and listed securities for which no sale is reported on that date are valued at the last reported bid price. It is expected that fixed income securities will ordinarily be traded in the over-the-counter market. When market quotations are not readily available, fixed income securities may be valued on the basis of prices provided by an independent pricing service.Other assets and securities for which no quotations are readily available or for which quotations the Advisor believes do not reflect market value are valued at their fair value as determined in good faith by the Advisor under the procedures established by the Board of Trustees, and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Short-term investments may be valued at amortized cost which approximates market value.Money market funds have been determined to be represented at amortized cost which approximates fair value absent unusual circumstances and are classified as Level 2 within the fair value hierarchy. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Portfolios’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Portfolios’ investments as of July 31, 2010 by security type: Level 1 Level 2 Level 3 Total New Century Capital Portfolio Investment Companies $ $
